Case 5:20-cv-07535-SVK Document1 Filed 10/26/20 Page 1 of 20
( (

 

Big Sky Civil Tr

David Steven Braun TTEE

PO Box 563

Gallatin Gateway, MT 59730-0563
406-404-2027
bsctrustee@4securemail.com

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SAN JOSE DIVISION

Big Sky Civil Tr

Case No.

Plaintift£t

 

Vs.

OATH HOLDINGS INC COMPLAINT

Defendant,

 

ee ee ee ee ee ee te

 

This court has Jurisdiction under 28 U.S.C & 1332.
Plaintiffs and defendants are citizens of different States and
the disputed amount is greater than $75,000. I also believe
that 42 U.S.C. 1983 applies which also give this court

|

|

|

|

Jurisdiction
Jurisdiction under 28 U.S.C. & 1331.
|

|
Case 5:20-cv-07535-SVK Document1 Filed 10/26/20 Page 2 of 20
i (

VENUE

Venue is appropriate under 28 U.S.C Code & 1391{b) (1). It
is the District in which the defendant resides and also complies
with the Proper Venue clause that is stated in Paragraph 28 in
the Yahoo Terms of Service. This was found at

nttps://policies. yahoo, com/us/en/yahoo/terms/utos/index htm)

Plainti£fe

This law suite is being brought in the name of the Big Sky
Civil Tr under rule 17(f). Big Sky Civil was set up as a
Nevada revocable living trust with the primary purpose of
restoring the basic right of a civil process to David Steven
Braun, the owner of dbraunli9@yahoo.com. David is the
Trustor, current Trustee, and main beneficiary of the Big Sky
Civil Tr.

 

INTRODUCTION/BASIS FOR SUITE

In approximately May of 2013 I opened dbraunl1l9@yahoo. com
to use as a general purpose email account for dealing with
federal law enforcement, state and federal courts, attorneys
etc to correct some issues surrounding improper electronic
surveillance in one off the DOD facilities. Unfortunately most
if not all off the service and security issues followed me to

Yahoo.

 
Case 9:20-Cv-07535-SVK Document 1 Filed 10/26/20 Page 3 of 20

i

It is my understanding that outgoing emails from this
account represented that the Plaintiff has a serious criminal
background, I.E. had been convicted of a serious crime or
declared incompetent. In Exhibit 29, an internal email returned
buy the FBI records office, on page 3 it is stated that The
Plaintiff’s Rap sheet contained a caution of ANTI LAW
Enforcement and MENTAL SUBJET. Note the records office heavily
redacted the internal email. Exhibit 8 is my correct FBI rap
sheet, and Exhibit 27 is a statements from the Montana DCI
division stating I also I halve no criminal record and no Alerts
of any kind. It is also my belief that email were exported
outside of Yahoo and also accessed improperly internally.

Facts

 

1. Approximately May of 2013 I opened dbraunilo@yahoo.com

2, It was my intention to use it as a general purpose
email account for communicating with law enforcement,
attorneys, the courts etc. I specifically chose a new
vendor because I had perpetual problems with my current
vendor.

3, After contacting Yahoo’s general counsels office twice,
and being contacted buy their concierge service. I
filed the Exhibited law suite in Bozeman District Court.

4. At the time, I did not completely understand the
issues around the Plaintiff failing this Civil
Background Check. I stated the intention off the suite
as being formally corrective action.

5. I also approached the Executive Branch and asked them to
assist in correcting the non financial issues. This was

3

 
Case 9:20-Cv-07535-SVK Document 1 Filed 10/26/20 Page 4 of 20

t

around late 2015. Just before creating the Case in
Bozeman District. Around late December 2015.

6. After doing this, I guess Yahoo was comfortable enough
to dismiss the Bozeman District suite on an improper
venue. The case was docketed late 2015 and dismissed
early 2016.

7. David then again approached Yahoo with a request for a
private settlement. See the letter dated 7/8/2016,
Exhibit 16. It simple went un-responded to.

8, IT then sent the Attached letter Exhibit 17 dated
8/30/2017 to anticipate the first San Jose suit. It
Clearly stated if their is any reason you would dissuade
or suggest that a formal suite in Federal Court would
not be warranted, justified or successful, please feel
free to respond. This letter also went un-responded
to.

9, After being completely un-responded to the Plaintiff
filled suite in the Northern District of California,
Docket number 17-cv-06294~SVK.

10. The plaintiff served in early January, 2018 the
Exhibited Discovery Plan.

11. The defendant did finally respond with the Exhibited
response dated March 12 2018.

12. In the response, the defendant objected to every
category. They were unable to simply state that no
documents or evidence existed for a specific item, and
they refused to voluntarily produce any off the
requested documents.

13. This response shows proof that there are internal
documents and log files that would substantiate the
accusations and claims in this suite that among other
things people who received emails from this account were

4

 
Case 5:20-cv-07535-SVK Document1 Filed 10/26/20 Page 5 of 20

\

lead to believe that I had a criminal record and that
emails were exported outside off the company and
accessed internally.

14. The defendant filled a motion to stay further
discovery until at least the complaint is corrected and
the motion to dismiss is disposed off.

15. On 8-10-2018, the court granted Yahoo's motion to
dismiss.

16. The dismissal was appealed to the Ninth Circuit Docket
No 18-16641. This appeal was ruled as frivolous, in
that the dismissal order in no way indicated that the
dismissal was a final judgment and their buy in no would
prevent the case from being brought again. But it is
clearly not remand able due to the issue of the then
plaintiff Capacity to sue being set to Cannot sue.

17. To this day, dbraunii9@yahoo.com has not functioned
correctly. I had to move to a small, secure email
provider who helped me correct the issues and halve a
functioning email account going forward. I was able to
successfully email the Self Help Lawyer a copy off this
amended complaint.

 

18. Between the dismissal of the first Northern District
suite and the docketing of this one, Tf halve attempted
to get the US Government to correct the data base entry
that is causing David’s capacity to sue to be set to can
be sued but cannot sue. This has not been completely
successful, and will require further litigation and
corrective action. Their for I halve set up a trust and
am bring this suite under rule 17(£).

19. I sent the included letter, Exhibit 32 dated 9/5/2020
to Oath Holdings General Counsels office. It clearly
stated that if you would like to discuss settlement or
feal that a subsequent suite in San Jose Federal would
be frivolous or a waist of time please contact me. Tt
did not receive any response.

 
Case 5:20-cv-07535-SVK Document 1 Filed 10/26/20 Page 6 of 20

COUNTS/CLAIMS
Count1 improper Access Buy Yahoo Employees

Laws Violated:

Breach of Contract Breach of the Yahoo Service Agreement
Negligence Cal Civ 1714 {a)

Fraud Cal Civ 1709,1710

Cal Civil 3531

Probably violation of Criminal Statues

Any other statues the would be appropriate in addition to
the above

Facts:

a. In OATH holdings 3/12/2018 response to the
request for production item 7, OATH holdings
Objected to furnishing the requested records.

b. I believe that this shows that there is
evidence in existence to support the claim of
improper access buy internal employees. That
this is a breach of the service agreement, and
was done as a knowing and will full act of Yahoo.
I also believe Yahoo had duty to insure the
customers privacy and make sure that information
in the emails was not used improperly in any
other setting that to charge a person criminally
in a court of law.

c. { also believe that this constitutes a Fraud
in that Yahoo has obviously intentionally
prevented the discovery of the true facts in this
situation.

 
Case 5:20-cv-07535-SVK Document1 Filed 10/26/20 Page 7 of 20

d. Also for no apparent reason in the
transcripts or stated buy the defendant or the
court house, the court was unable to set a trial
date for this claim and dismissed it with out a
final judgement on 8-10-2018.

Statement of Harm:

I believe that information in the emails was used
improperly. I halve never in any way been asked to appear in
court for any email that came from this account. I believe
that the emails access was used to contact people outside of a
formal court proceedings. Used to question people about court
cases and to attempt to prevent contacts with law enforcement
and other official entities. I believe that also were
potentially used to pop up and know date and times of general
activities. This information can easily be used to cause harm in
that you can simple ask say a mechanic to do his work
improperly, or a reservation at restraint were a Mickies or a
drug can be administered in an order for food among other
possible uses. Obviously the true facts and uses halve yet to
be discovered.

Damages:

This has caused permanent damage to my health, taken

years to partially correct. Maid it impossible to continue in
my profession as I practiced it before these issues had to be
deit with. T am asking for General, Special and Punitive

damages in the amount of 60,000,000 or acceptable equivalent.

Count2 Improper Export Outside of the Company

Laws Violated:

Breach of Contract of the Yahoo Service Agreement
Negligence Cal Civ 1714 (a)
Fraud Cal Civ 1709,1710

 
Case 5:20-cv-07535-SVK Document 1 Filed 10/26/20 Page 8 of 20

i
i

Cal Civil 3531

Probably violation of Criminal Statues

Any other statues the would be appropriate in addition to
the above

Facts:

a. In OATH holdings 3/12/2018 response to the
request for production item 6, OATH holdings
Objected to furnishing the requested records.

b. IT believe that this shows that there is evidence
in existence to support the claim that email
were exported outside of the company to a third
party. That this is breach of the terms of
service agreement, and was done as a knowing and
will full act of Yahoo. I also believe that as
a minimum Yahoo had duty to police and insure
that any access buy a third party was not being
used in a non iaw enforcement manner.

c. I also believe that this constitutes a Fraud in
that Yahoo has obviously intentionally prevented
the discovery of the true facts in this
situation.

d. Also for no apparent reason in the transcripts
or stated buy the defendant or the court house,
the court was unable to set a trial date for
this claim and dismissed it with out a final
judgement on 8-10-2018.

e. I also believe that Yahoo is quite negligent in
that they halve no way of monitoring or dealing
with improper uses from the down stream party.

Statement of Harm:

I believe that information in the emails was used
improperly. I halve never in any way been asked to appear in

8

 
Case 5:20-cv-07535-SVK Document1 Filed 10/26/20 Page 9 of 20

é
\

court for any email that came from this account. IT believe
that the emails access was used to contact people outside of a
formal court proceeding. Used to question people about court
cases and to attempt to prevent contacts with law enforcement
and other official entities. IT believe that also were
potentially used to pop up and know date and times of general
activities. This information can easily be used to cause harm in
that you can simple ask say a mechanic to do his work
improperly, or a reservation at restraint were a Mickies or a
drug can be administered in an order for food among other
possible uses. Obviously the true facts and uses halve yet to
be discovered.

Damages:

This has caused permanent damage to my health, taken

years to partially correct. Maid it impossible to continue in
my profession as I practiced it before these issues had to be
delt with. I am asking for General, Special and Punitive

damages in the amount of 60,000,00 or acceptable equivalent.

Count 3

Civil Liability assumed for Failure to Furnish record of contacts
from Outside Agencies

Laws Violated:

Breach of Contract of the Yahoo Service Agreement
Negligence Cal Civ 1714 (a)

Fraud Cal Civ 1709,1710

Cal Civil 3531

Probably violation of Criminal Statues

Any other statues the would be appropriate in addition to
the above

Facts:

 
Case 5:20-cv-07535-SVK Document 1 Filed 10/26/20 Page 10 of 20

a. In OATH holdings 3/12/2018 response to the
request for production item 5, OATH holdings
Objected to furnishing the requested records.

b. L believe that this shows that there is
evidence in existence to support the claim of
contacts from third party law enforcement and
intelligence agencies. That this is
breach of the customer agreement, and was done
as a knowing and will full act of Yahoo.

c. IT also believe that this constitutes a Fraud in
that Yahoo has obviously intentionally
prevented the discovery of the true facts in
this situation.

ad. Also for no apparent reason in the transcripts
or stated buy the defendant or the court house,
the court was unable to set a trial date for
this claim and dismissed it with out a final
judgement on 8-10-2018.

Statement of Harm:

I believe that information was used improperly.
t halve never in any way been asked to appear in court for any
email that came from this account. I believe that the contacts
show criminal or malicious intent buy the third party agencies.
I believe that also were potentially used to pop up and know
date and times of general activities. I believe that it would
also show that the requests and justification were obtained
using false or incorrect statement like asking yahoo to provided
information based on a different persons criminal record.

Damages:

This has caused permanent damage to my health, taken

years to partially correct. Maid it impossible to continue in
my profession as I practiced it before these issues had to be
delt with. I am asking for General, Special and Punitive

damages in the amount of 60,000,000 or acceptable equivalent

10

 
Case 5:20-cv-07535-SVK Document 1 Filed 10/26/20 Page 11 of 20

i é
4 \

Count 4

Civil Liability assumed buy depicting that the owner/sender of emails from
dbraun119@vyahho.com had a criminal records or been declared incompetent.

 

Laws Violated:

Negligence Cal Civ 1714 (a)

Fraud Cal Civ 1709,1710

Cal Civil 3531

Probably violation of Criminal Statues

Any other statues the would be appropriate in addition to
the above

Facts:

a.

In OATH holdings 3/12/2018 response to the request
for production item 8, OATH holdings Objected to
furnishing the requested records.

I believe that this shows that there is evidence in
existence to support the claim that people were lead
to believe that the owner of dbraunll9@yahoo.com had
a criminal/and or incompetency declaration on the
record, or some other derogatory ruling. That
Yahoo was negligent and probably went along with
this as a will full and knowing act, but as a
minimum Yahoo had duty to confirm that the Basic
facts were correct before allowing
dbraunll9@yahoo.com to represent the owner had a
criminal or incompetency hearing on their record.

 

.t also believe that this constitutes a Fraud in that

Yahoo has obviously intentionally prevented the
discovery of the true facts in this situation.

. Also for no apparent reason in the transcripts or

stated buy the defendant or the court house, the

11

 
Case 9:20-Cv-07535-SVK Document 1 Filed 10/26/20 Page 12 of 20

i

 

court was unable to set a trial date for this claim
and dismissed it with out a final judgement on 8-10-
2018.

 

Statement of Haxm:

I believe that information was used and intended
to prevent making contacts and starting law enforcement
investigations. This has created major stress, caused damage
to my health, slurred my name, been put on medical charts. 1
believe the records would aiso show criminal intent or at least
a deliberate intent to cause harm. It has wasted years of my
life trying to simple get them to correct this.

Damages:

This has caused permanent damage to my health, taken

years to partially correct. Maid it impossible to continue in
my profession as I practiced it before these issues had to be
delt with. tT am asking for General, Special and Punitive

damages in the amount of 60,000,000 or acceptable equivalent.

Count 5

Yahoo Knowingly maid entries analogous
to the entries in the Caller ID Database analogous to Exhibit 16.

Laws Violated:

Negligence Cal Civ 1714 {a)

Fraud Cal Civ 1709,1710

Cal Civil 3531

Probably violation of Criminal Statues

Any other statues the would be appropriate in addition to
the above

Facts:

a. In OATH holdings 3/12/2018 response to the request
for production item 8, OATH holdings Objected to

12
Case 5:20-cv-07535-SVK Document 1 Filed 10/26/20 Page 13 of 20

furnishing the requested records. It also failed to
provided an itemized response to sub point a-d,
including a response to item b.

b. I believe that this shows that there is evidence in
existence to support the claim that yahoo employees
may halve knowingly maid entries in similar to the
caller id name database for dbraunll19@yahoo.com. I
believe they did this as a knowing and willful act.

 

c. II also believe that this constitutes a Fraud in that
Yahoo has obviously intentionally prevented the
discovery of the true facts in this situation.

d. Also for no apparent reason in the transcripts or
stated buy the defendant or the court house, the
court was unable to set a trial date for this claim
and dismissed it with out a final judgement on 8-10-
2018.

Statement of Harm:

I believe that this would show that yahoo knowingly
participated in a scheme to cause harm and intended to prevent
making contacts and starting law enforcement investigations.
This has created major stress, caused damage to my health,
slurred my name, been put on medical charts. I believe the
records would also show criminal intent or at least a deliberate
intent to cause harm. It has prevented countless Job Offers. It
has wasted years of my life trying to simple get them to correct
this.

Damages:

This has caused permanent damage to my health, taken

years to partially correct. Maid it impossible to continue in
my profession as I practiced it before these issues had to be
dealt with. I am asking for General, Special and Punitive

damages in the amount of 60,000,000 or acceptable equivalent.

13

 
Case 9:20-Cv-07535-SVK Document 1 Filed 10/26/20 Page 14 of 20

Laws Violated:

t

Count 6

Civil Liability of withheld records of contacts to

Yahoo Customer Service

Negligence Cal Civ 1714 (a)

Fraud Cal Civ 1709,1710

Cal Civil 3531

Probably violation of Criminal Statues

Facts:

_ In OATH holdings 3/12/2018 response to the

request for production item 3, OATH holdings
Objected to furnishing the requested records

_T believe that this shows that there is evidence

in existence to support the claim that yahoo
employees did not attempt to correct the
problem, Yahoo as minimum had a duty to the
customer to provided correct and timely expertise
and technical support surrounding their email
product, and failed to do this.

_I also believe that this constitutes a Fraud in

that Yahoo has obviously intentionally prevented
the discovery of the true facts in this
situation.

. Also for no apparent reason in the transcripts or

stated buy the defendant or the court house, the
court was unable to set a trial date for this
claim and dismissed it with out a final judgement
on 8-10-2018,

14

 
Case 5:20-cv-07535-SVK Document1 Filed 10/26/20 Page 15 of 20

\ {

Statement of Harm:

I believe that this would show that yahoo knowingly
participated in a scheme to cause harm and failed, even after
being contacted to even attempt to correct the problem. This has
created major stress, caused damage to my health, slurred my
name, incorrect information has been put on medical charts. I
believe the records would also show criminal intent or at least
a deliberate intent to cause harm. It has wasted years of my
life trying to simple get them to correct this.

Damages:

This has caused permanent damage to my health, taken

years to partially correct. Maid it impossible to continue in
my profession as I practiced it before these issues had to be
dealt with. I am asking for General, Special and Punitive

damages in the amount of 60,000,000 or acceptable equivalent.

Count 7

Civil Liability of withheld records from contacts to
Yahoo Legal

Laws Violated:

Negligence Cal Civ 1714 (a)

Fraud Cal Civ 1709,1710

Cal Civil 3531

Probably violation of Criminal Statues

Any other statues the would be appropriate in addition to
the above

Facts:

a. In OATH holdings 3/12/2018 response to the request for
production item 4, OATH holdings Objected to furnishing
the internal records generated buy 4 submission to the
yahoo general counsels office.

45

 
Case 5:20-cv-07535-SVK Document 1 Filed 10/26/20 Page 16 of 20

4

b. L believe that this shows that there is evidence in
existence to support the claim that yahoo employees may
halve knowingly did not attempt to correct the problem.
That their was improper access of the account, and breach
of the terms of service agreement as well as other problem
I also believe that it will show that yahoo was quite
negligent and knowingly did not attempt to correct the
service and improper access issues that surrounded the
account.

c. I also believe that this constitutes a Fraud in that Yahoo
has obviously intentionally prevented the discovery of the
true facts in this situation.

d. Also for no apparent reason in the transcripts or stated
buy the defendant or the court house, the court was unable
to set a trial date for this claim and dismissed it with
out a final judgement on 8-10-2018.

Statement of Harm:

T believe that this would show that yahoo knowingly
participated in a scheme to cause harm and failed, even after
being contacted to even attempt to correct the problem. This has
created major stress, caused damage to my health, slurred my
name, incorrect information has been put on medical charts. I
believe the records would also show criminal intent or at least
a deliberate intent to cause harm. It has wasted years of my
life trying to simple get them to correct this.

Damages:

This has caused permanent damage to my health, taken

years to partially correct. Maid it impossible to continue in
my profession as I practiced it before these issues had to be
dealt with. I am asking for General, Special and Punitive

damages in the amount of 60,000,000 cr acceptable equivalent.

16

 
Case 5:20-cv-07535-SVK Document1 Filed 10/26/20 Page 17 of 20

Count 8

Civil Liability of withheld records that is not explicitly stated above

Laws Violated:

Breach of contract

Negligence Cal Civ 1714 {a)

Fraud Cai Civ 1709,1710

Cal Civil 3531

Probably violation of Criminal Statues

Any other statues the would be appropriate in addition to
the above

Facts:

a. In OATH holdings 3/12/2018 response to the request for
production. OATH holdings Objected to furnishing the
internal records generated buy all 9 requested items.
This covers any all withheld documents and any civil
liability generated that is not explicitly stated of
covered buy the above counts.

b. I believe that this shows that there is evidence in
existence to support the claim that yahoo employees may
halve knowingly did not attempt to correct the problem.
Also that yahoo knowingly exported emaiis out side of the
company without a court order and with no way to police
the downstream use of the emails. I also believe that it
will show that yahoo was quite negligent, or at least had
a duty to provided a working email account free from
security breaches and failed to do this.

c. T also believe that this constitutes a Fraud in that
Yahoo has obviously intentionally prevented the discovery
of the true facts in this situation.

d. Also for no apparent reason in the transcripts or stated
buy the defendant or the court house, the court was

17

 
Case 5:20-cv-07535-SVK Document1 Filed 10/26/20 Page 18 of 20

unable to set a trial date for this claim and dismissed
it with out a final judgement on 8-10-2018.

Statement of Harm:

I believe that this would show that yahoo knowingly
participated in a scheme to cause harm and failed, even after
being contacted to even attempt to correct the problem. This has
created major stress, caused damage to my health, slurred my
name, incorrect information has been put on medical charts. 1
believe the records would also show criminal intent or at least
a deliberate intent to cause harm. It has wasted years of my
life trying to simple get them to correct this.

Damages:

This has caused permanent damage to my health, taken

years to partially correct. Maid it impossible to continue in
my profession as I practiced it before these issues had to be
dealt with. T am asking for General, Special and Punitive

damages in the amount of 60,000,000 or acceptable equivalent.

Requested Damages.

As a result of the miss representation of my name, over a
multi year time frame, the amount off time necessary to correct
this situation, the stress, the damage to my health, I am
now 52, it is unlikely that I would be able to return to a
normal carrier or profession as I once practiced it. It is un
clear how the exported email were used. It is my belief that
they were used to contact people and attorneys and be aware of

18

 
Case 9:20-Cv-07535-SVK Document 1 Filed 10/26/20 Page 19 of 20

venues and court cases that I engaged in would he off interest
to some people. It has maid it very difficult to find an
attorney. Yahoo has also not freely furnished any records off
the contacts to customer service or contacts buy a hostile third
party. In the request for discovery, they did not deny that
they exist, but even if furnished at this late date, it would
be almost impossible to pursue civil action against any one but
Yahoo. I will always halve health issues that will probably
re-~surface later in life. Personal security issues, both
electronic and physical. The fact that I will always be
looking over my shoulder due to these events. I am on a Watch
List in the FBI West Virginia data center that will also impede
future hiring, so for all intensive purposes, I need to plane
and provided a nest egg that will allow for a quality of living
the rest of my life. Yahoo beers quit a bitt off
responsibility in this situation. I am their for Demanding
60,000,000 as compensation for the negligence of the company and
to make the Plaintiff Whole. It is my understanding that their
has been some corporate reorganization. I am not 100 percent
sure where yahoo mail landed.

Background on Plaintiffs Previous Military Service and Executed Contractual
Agreements.

These issues halve been around me and what’s left off my
family for many years. You halve to make a decision on what you
are going to do, and how far you will go. Over the years, I
halve vehemently complained to the appropriate Government
agencies, such as the FBI and FCC and several branches off the
Military. Including the NSA, and CIA. When asked to furnish
the results off what was requested and or what was found,
through the official Federal FOIA records office, the requests
for records are simply denied. See Exhibits 24 and 25. Both
off these are records request denial’s that sight executive
order 13526 as a reason to deny the request.

It is my understanding that at least one of the national
datacenters is failing to clear me for any civil activity.

19

 
Case 5:20-cv-07535-SVK Document 1 Filed 10/26/20 Page 20 of 20
(

There are gome basic requirements to filling this and be
plaintiff. You must be over 18 and not halve a guardian. It
is also my understand that at some level, it is illegal to
start a law suite while in Jail for pure civil compensation.
But prisoners are more than welcome to use the courts for any
other reason than monetary compensation for harm. Tt is aiso
my understanding that some government/military contracts release
large sums of money in exchange for no further civil process.
It is my understanding that there is some very high level
records that indicated I had worked at one point for the US
Government. If you ask the government, they will tell you the
same thing, they halve no records that will support this
failure.

Tf counsel or the court house disagrees with this please
try to substantiate why the capacity to sue is set to can be
sued but cannot sue for the owner of the email account.

This is why I halve brought this suite in that name of the
‘trust. It is my understanding that this will allow this court
to set a scheduling order and hopefully then concluded this
matter or proceeded to trial.

David S Braun

Dad © Bt

10/16/2020

20

 
